DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	This Office action is in response to correspondence received October 22, 2020.  
	Claims 1-20 are pending and have been examined.  
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1, 9, and 17, which are similar in scope, recite(s):
	determining a next destination of a vessel; determining that the next destination has a maritime law different from a maritime law of a current location of the vessel; applying one or multiple criteria to determine whether there is a detention risk of the vessel at the next destination; determining in response to the applying, that there is the detention risk of the vessel; and performing one or multiple actions to at least minimize the detention risk of the vessel. 
	These claims recite an abstract idea that is a certain method of organizing human activity – a legal interaction.  This is because the above recited steps are directed to determining applicability of maritime law to a vessel, which is a legal determination.  Therefore, the claims recite a judicial exception, a certain method of organizing human activity.  
	Claim 1 recites the following additional elements:
	by a network device
	Claim 9 recites the following additional elements:
	A network device comprising: a processor, wherein the processor is configured to
	Claim 17 recites the following additional elements:
	A non-transitory, computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to
	This judicial exception is not integrated into a practical application. The additional elements listed above are recited at a high level of generality and are elements that amount to no more than mere instructions to apply the exception using a generic computer step or component. The generic computing elements are: a network device; a processor; and  non-transitory, computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These elements both alone and in
combination are generic computing components operating in their ordinary capacity, which does not integrate the abstract idea into a practical application.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, per the rationale in Prong 2 (the practical application step), above, the same rationale is carried over for Step 2B.
	Therefore, the additional elements, both alone and in combination, are not significantly more than the abstract idea.
	Claims 2-8; 10-16; and 18-20 further define the abstract idea of a legal interaction, as defined by the independent claims. Claims 8 and 16 recite the additional element of transmitting to a vessel however, this is merely an applied element which is similar to a server and a mobile unit, where the mobile unit transmits to the server.  See TLI Communications, MPEP 2106.05(f)(2).  Therefore, the dependent claims further define the abstract idea and do not recite additional elements that would integrate the abstract idea into a practical application or recite significantly more.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, and 17 and xxx is/are rejected under 35 U.S.C. 103 as being unpatentable over Longson et al., US PGPUB 2015/0166163 A1 ("Longson") in view of Green Worldwide, "A Shipper's 2019 Guide to Avoiding Detention & Demurrage," [online], published on March 8, 2019, available at: < https://www.greenworldwide.com/a-shippers-2019-guide-to-avoiding-detention-demurrage/ > ("Green").  
Per claims 1, 9, and 17, which are similar in scope, Longson teaches A method comprising: determining, by a network device, a next destination of a vessel; par 089: "FIG. 9 shows a user interface aspect presented to a user after operating a "track" control of FIG. 5 which requests the user to enter details of the expected itinerary of the vessel, such as departure, interim and destination ports, and associated expected dates and times."
determining, by the network device, that the next destination has a maritime law different from a maritime law of a current location of the vessel; in par 0132: "Consequently, it will be understood that the risk signal 205 and other aspects and outputs of the risk process 200 may relate to various types of risks associated with the vessel 10 including, for example, risk that the vessel will enter a geographical zone which national laws or embargoes forbid it from entering, risk that the vessel will be subject to attack or other breaches of security, risk that the vessel will experience operational difficulties for example due to sea conditions, navigational issues and so forth."
Longson does not teach applying, by the network device, one or multiple criteria to determine whether there is a detention risk of the vessel at the next destination; determining, by the network device in response to the applying, that there is the detention risk of the vessel; and performing, by the network device, one or multiple actions to at least minimize the detention risk of the vessel.
Green teaches detention and demurrage of vessels.  See page 1.  
Green teaches applying, by the network device, one or multiple criteria to determine whether there is a detention risk of the vessel at the next destination in page 2: "In general, demurrage and detention are costs that arise due to poor planning, unforeseen circumstances, and bad communication. Simply put, these are the charges account for time and space in a container and in a port."  
Green then teaches determining, by the network device in response to the applying, that there is the detention risk of the vessel in page 2: "Terminal operators are responsible for charges associate with use of port space and infrastructure, while ocean carriers charge fees for the use of their equipment, the cargo container.  While the bill(s) can come combined together, or independently, depending on the port, the charges are issued by the terminal and/or carrier directly."
Green then teaches performing, by the network device, one or multiple actions to at least minimize the detention risk of the vessel in page 4 where "watch the clock" or "Port B" are options.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the vessel tracking and compliance teaching of Longson with the detention teaching of Green because Green teaches in page 2 that "When unforeseen circumstances arise, international shippers can find themselves on the receiving end of charges, typically completely outside of their (or their forwarder’s) control."  Green's teaching would motivate one to modify Longson because the solutions Green teaches help to avoid charges from unforeseen circumstances.  For these reasons, one would be motivated to modify Longson with Green.
Per claims 2 and 10, which are similar in scope, Longson and Green teach the limitations of claims 1 and 9, above.  Longson further teaches receiving, by the network device, automatic identification system (AIS) information pertaining to the vessel, wherein the AIS information includes the next destination and the current location of the vessel in par 0101 and Fig 12 A, "transmitted data" ("coordinates from an internal GPS" and "destination."  See par 0101: "receiving, by the network device, automatic identification system (AIS) information pertaining to the vessel, wherein the AIS information includes the next destination and the current location of the vessel."
Per claims 3 and 11, which are similar in scope, Longson and Green teach the limitations of claims 1 and 9, above.  Longson further teaches creating, by the network device, a case file pertaining to the vessel based on determining that the next destination has the maritime law different from the maritime law of the current location of the vessel in par 0151 where the "risk process" teaches a "case file" because the risk process takes information including different maritime law to output information to the vessel.  See also pars 0152-0154, where "zone rules" teach maritime law because the Longson teaches avoiding breaking a sanction or restriction.  
Per claims 4, 12, and 19, which are similar in scope, Longson and Green teach the limitations of claims 1, 9, and 17, above.  Longson further teaches and the method further comprising: receiving, by the network device from the vessel, Long Range Identification and Tracking (LRIT) position information; and comparing, by the network device, an LRIT position of the vessel to one or multiple geographic zones associated with one or multiple maritime laws in par 0106: "The SAT-C, LRIT and SSAS rows of the tables of FIGS. 12A and 12B relate to transceivers operating according to the Inmarsat-C two-way, packet data service operated by the telecommunications company Inmarsat. Inmarsat-C hardware is typically fitted to ships to achieve compliance with the Global Maritime Distress Safety System (GMDSS), Ship Security Alert System (SSAS) and/or Long-range Identification & Tracking System regulations of the International Maritime Organization (IMO). When used in a safety capacity, pursuant to the GMDSS and/or SSAS provisions of the Safety of Life at Sea Convention (SOLAS) the transceiver must be operational at all times."  Under a broadest reasonable interpretation, the "achieve compliance with" and subsequent regulations are "maritime law."  
Longson does not teach wherein the one or multiple criteria indicate a presence of the detention risk or an absence of the detention risk 
Green teaches wherein the one or multiple criteria indicate a presence of the detention risk or an absence of the detention risk in page 4 where a port is either more or less congested which is a criteria that indicates a presence or absence of a detention risk (more congested – detention risk).  See page 4: "For terminals that are consistently adding penalty charges to your supply chain, consider alternative, less congested port options for import and export cargoes.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the vessel tracking and compliance teaching of Longson with the detention criteria teaching of Green because Green teaches in page 2 that "When unforeseen circumstances arise, international shippers can find themselves on the receiving end of charges, typically completely outside of their (or their forwarder’s) control."  Green's teaching would motivate one to modify Longson because the solutions Green teaches help to avoid charges from unforeseen circumstances.  For these reasons, one would be motivated to modify Longson with Green.
Per claims 5, 13, and 20, which are similar in scope, Longson and Green teach the limitations of claims 4, 12, and 19, above.  Longson further teaches comparing, by the network device, the one or multiple criteria to profile information of the vessel; and determining, by the network device, whether one or multiple instances of data included in the profile information satisfy or do not satisfy the one or multiple criteria in par 0153: "The risk process operates using risk model parameters 210. In FIG. 18 these parameters are represented as risk zone parameters 220 and vessel parameters 230, each illustrated in the figure as tables. The risk zone parameters 220 may form a part of the compliance rules 505 discussed in more detail above in connection with FIGS. 1 to 10. The vessel parameters 230 may be provided by the vessel registry 524 of FIGS. 2 and 3. The zone parameters table comprises data relating to a number of geographical zones labelled here in the first column as A, B, C . . . , and the extent and scope of these geographical zones 222 is defined in the column headed "geographical"."
See also par 0154: "Because the risk to a vessel may depend on the vessel itself, for example upon its country of registration, flag, size, cargo and so forth, such data about the vessel is provided in vessel parameters 230. These vessel parameters may be found, for example, in the vessel registry 524 illustrated in FIGS. 2 and 3. The data illustrated here in FIG. 18 includes a vessel ID code for internal use by the tracking process 30, a vessel name, one or more vessel owners and optionally nationality data for the owners, a vessel flag (country of registration), and pointers to other vessel data, for example to previous values of such data, previous voyage tracks for the vessel and so forth (noting that a restriction on shipping traffic may apply depending on previous ownership, previous voyages and similar)."
Per claims 6 and 14, which are similar in scope, Longson and Green teach the limitations of claims 5 and 13, above.  Longson further teaches the profile information includes at least one of inspection information or detention information about the vessel in par 0154: "Because the risk to a vessel may depend on the vessel itself, for example upon its country of registration, flag, size, cargo and so forth, such data about the vessel is provided in vessel parameters 230. These vessel parameters may be found, for example, in the vessel registry 524 illustrated in FIGS. 2 and 3."  Cargo teaches under a broadest reasonable interpretation inspection information because it is information highly relevant to inspection.  
Per claims 7 and 15, which are similar in scope, Longson and Green teach the limitations of claims 4 and 12, above.  Longson further teaches calculating, by the network device, an overall risk value of the vessel; and wherein one of the one or multiple criteria includes the overall risk value in pars 0157-0168: 
"Some example geographical zones and associated rules are as follows:
 (a) (i) Geographical zone=territorial waters of countries x, y, z; (ii) Risk signal=at least 0.5 if vessel within 300 km and vessel not registered or owned in countries v, w, x, y, z; (iii) Risk signal=at least 0.7 if vessel enters zone and vessel not registered or owned in countries v, w, x, y, z; (iii) output orange alert if (ii) applies; (iv) output red alert if (iii) applies.
(b) (i) Geographical zone={area defined by coordinates} (ii) Risk signal=at least 0.7 if AIS transceiver is on; (iii) Risk signal=at least 0.75 if no transceiver of type P or Q is transmitting more frequently than every 600 seconds; (iv) Risk signal=at least 0.75 if any operating transceiver has performance weighting of less than 0.6 (v) output orange alert if (ii) or (iii) applies.
 (c) (i) Geographical zone={area defined by coordinates in combination with territorial waters of countries x, y}; (ii) Required transmission frequency of at least one transceiver=at least every 3600 seconds; (iii) Required turning off of any transceiver of system R; (iv) Risk signal=at least 1.0 minus the lowest performance weighting of operating transceivers of systems P or Q."
These calculations relating to the vessel and the geographical zone calculate a risk level. 
Per claims 8, 16, and 20, which are similar in scope, Longson and Green teach the limitations of claims 1, 9, and 17, above.  Longson further teaches the performing comprises at least one of: notifying, by the network device, a person associated with the vessel via an end device regarding the detention risk in par 0175: "It will be seen that, under rule (d), an orange alert is issued if the registration country of a vessel changes to certain countries, irrespective of where the vessel is actually located at the time of the change. Note that vessel ownership and other parameters relating to the vessel or relating to legal constraints and rules may change during a voyage, giving rise to changes in the risk signal 205 and alerts 42."  See also par 0185.  
Longson then teaches transmitting, by the network device to the vessel, a pre-arrival checklist that includes one or more issues historically enforced at the next destination, wherein the at least one of the notifying or the causing is performed before an arrival of the vessel to the next destination. in par 0200: " It may be desirable to analyse a previous voyage or part of a voyage to determine any alerts which would or should have been generated, and/or to produce a reporting output 44 for that previous voyage, for example to flag up vessel entry into a high risk port."
Therefore, claims 1-20 are rejected under 35 USC 103. 
Prior Art Made of Record and Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Ruggieri et al., US PGPUB 2005/0144114  teaches in par 0226 where different domiciles of insurance law topics are taught, and par 0228 where international law is taught.  
Bonette et al., "ANALYSIS OF THE MOVEMENTS OF CABOTAGE PORT FACILITIES AND A LONG-TERM COURSE BETWEEN THE PERIOD FROM 2015 TO 2017 USING THE LINEAR REGRESSION METHOD," Independent Journal of Management and Production, Published March-April 2020.  
Teaches on page 6 of the pdf how cabotage (which is shipping port to port within a country) is more expensive than it should be because of a 10% incidence added to freight values.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689